Citation Nr: 1212049	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for multiple sclerosis (MS), to include entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel






INTRODUCTION

The Veteran served on active duty from July 1997 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the RO in Houston, Texas, which granted service connection for MS, assigning an initial 30 percent disability rating.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board remanded this case in November 2009 and December 2010.  It returns now for appellate consideration.  In this regard, the Board is well aware of the fact that the successful evaluation of MS is difficult because the condition changes frequently.  In this regard, the Board has remanded this case twice.  The Board believes that a further remand of this case, that has been delayed two years, serves no constructive purpose and that the undersigned must make an effort to provide the Veteran what she requires: a final decision in this case, based on the best available evidence. 


FINDINGS OF FACT

1.  The Veteran has subjective complaints of numbness and weakness on the right side of her body in 2003 and 2004, numbness and weakness on the left side from 2005 to the present, without objective confirmation on motor, reflex or sensory examination, and non service-connected left wrist carpal tunnel syndrome.

2.  The Veteran's left arm tremor and weakness is analogous to mild incomplete paralysis of the lower radicular group as of March 20, 2008.

3.  The Veteran's left lower extremity complaints are analogous to mild incomplete paralysis of the sciatic nerve as of October 20, 2008.  

4.  The Veteran failed to report without cause for a VA examination to evaluate optic neuritis.  

5.  The Veteran's optic neuritis has not resulted in loss of visual acuity or field impairment.

6.  The Veteran's residuals of multiple sclerosis involvement consisting of chronic fatigue and weakness are nearly constant and restrict routine daily activities to 50 percent of the pre-illness level, but not bedrest prescribed by a physician in excess of four weeks in any given twelve month period as of October 20, 2008.

7.  The Veteran's dizziness has not been confirmed by objective findings.

8.  The Veteran's schedular evaluations for MS are adequate.

9.  Prior to March 20, 2008, the Veteran was service connected for MS, rated as 30 percent disabling, with a separate 30 percent rating for a major depressive disorder secondary to MS effective February 22, 2008.  This evaluation does not meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

10.  Prior to March 20, 2008, the Veteran's service connected disabilities are not of such severity as to preclude substantially gainful employment and referral for extraschedular consideration of TDIU is not warranted.

13.  On and after March 20, 2008, the Veteran is service connected for MS, rated as 30 percent disabling, with a separate 30 percent rating for a major depressive disorder secondary to MS and a separate 20 percent rating for mild incomplete paralysis of the left lower radicular group.  These evaluations meet the schedular requirements for assignment of a total disability rating based on individual unemployability.  The Veteran's additional separate compensable ratings for chronic fatigue syndrome and sciatic nerve impairment, effective October 20, 2008, also meets the schedular requirements for assignment of TDIU.

14.  On and after March 20, 2008, the Veteran's service connected disabilities are not of such severity as to preclude substantially gainful employment.

15.  Referral for extraschedular consideration of TDIU is not warranted for the period on and after March 20, 2008.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but no higher, for mild incomplete paralysis of the left lower radicular group are met as of March 20, 2008, but no earlier.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8512 (2011).

2.  The criteria for an initial compensable evaluation for optic neuritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Codes 6061-81 (2011).

3.  The criteria for an initial evaluation of 10 percent, but no higher, for mild incomplete paralysis of the left sciatic nerve are met as of October 20, 2008, but no earlier.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for an initial 40 percent rating, but no higher, for residuals of multiple sclerosis characterized as chronic fatigue, weakness, headaches, memory impairment, and generalized joint and muscle aches have been met as of October 20, 2008.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.88b, Diagnostic Codes 8018, 6354 (2011).

5.  The criteria for an initial compensable evaluation for dizziness are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).

6.  The criteria for assignment of a total disability rating based on individual unemployability are not met, and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating

The Veteran contends that she is entitled to an initial rating in excess of 30 percent for her MS.  For the reasons that follow, the Board agrees and will grant additional compensable ratings.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

MS is rated under Diagnostic Code 8018.  38 C.F.R. § 4.124a (2011).  The minimum rating for this disorder is 30 percent.  In order to warrant a rating in excess of 30 percent, the disorder must be rated on its residuals.  With some exceptions, disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Special consideration is given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations.  Partial loss of use of one or more extremities from neurological lesions, such as those caused by MS, is rated by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  See 38 C.F.R. § 4.124a, Note.

The RO granted service connection for major depressive disorder secondary to the Veteran's MS in a June 2009 rating decision, effective February 22, 2006, and with an initial disability rating of 30 percent.  The Veteran did not disagree with that determination and this issue is not on appeal.  

The Veteran has several neurological complaints.  The Veteran's records show a right sided then left sided tingling and numbness, left arm weakness and tremor, shooting pains in various extremities, optic neuritis, severe fatigue, headaches, memory impairment, joint aches and pains, and dizziness.  The Board will address each in turn.  

The Veteran complains of left sided tingling, numbness, left arm tremor, and shooting pains in various extremities.  

The Veteran was treated in June 2003 for right sided numbness and tingling.  She reported an unusual sensation while standing two days before, which resolved.  The day prior she experienced it again while laying watching TV.  The numbness and tingling lasted one hour.  On the morning of the treatment note, the feeling occurred again, with arm and left weakness persisting until at least 21:35.  

On physical examination, the Veteran had diminished pinprick on the right arm/forearm and no motor deficits.  A neurology addendum on the next day indicated only mild subjective numbness of the right upper extremity.  The Veteran was kept in the hospital and diagnosed with probable MS.  The Veteran was started on a course of IV steroids.  By the end of the week, the Veteran's right arm numbness complaint had almost completely resolved.  The Board notes that there are no further complaints of right arm numbness.

The day after her release from VA, the Veteran was seen by a private doctor.  She complained of right side tingling and leg numbness.  The physical examination portion of the medical record is blank, with a clinical impression of numbness and dizziness entered.  The Veteran was seen again by the same private doctor in August 2003.  She had complaints of a tingling arm and tingling in her leg.  The examination was completed, but is not complete and contradicts itself.  The Veteran was both oriented to time, person and place and disoriented.  The spaces for motor, sensory and reflex testing was left blank.  The report indicates the presence of facial droop/EOM palsy.  

In June and July 2003, the Veteran sought a second opinion regarding the MS diagnosis.  The Veteran complained of right side weakness.  Additional MRI results were interpreted to show inflammatory demyelineation.  

The Veteran began complaining of left hand pain with tingling in the 4th and 5th fingers in January 2004.  The symptoms were worse at night and worsened by raising her hand.  An April 2004 EMG and NCS showed that the Veteran had carpal tunnel syndrome of the left wrist.  

The Veteran was seen for an April 2004 VA examination in connection with this claim.  The Veteran reported the above history regarding onset and treatment at VA in June 2003, with a second, private opinion in June 2003.  The Veteran reported resolution of her neurological symptoms since the course of IV steroids.  The Veteran reported excessive daytime sleepiness and headaches since service.  These will be addressed separately below.  The Veteran also reported an episode of right eye pain with questionable blurred vision.  This will also be addressed below.  On review of systems, the Veteran denied a history of speech or swallowing problem, bowel or bladder dysfunction, or focal motor weakness.  

It was indicated that the Veteran was currently fully functional with her activities of daily living and was gainfully employed fulltime, providing highly probative evidence against this claim.  

On examination, the Veteran was awake, alert and oriented times ten.  Her overall mini-mental status examination score was 30/30.  On cranial nerve examination, the 1st cranial nerve was not tested.  No abnormal results were found for the 2nd through 12th nerves, though she did have visual acuity correction.  Motor system examination results were normal for tone, bulk, and strength in the bilateral upper and lower extremities proximally and distally.  There was no pronator drift.  Deep tendon reflexes were 3 and symmetric.  Plantars were flexor bilaterally.  The Veteran was intact in all modalities on sensory examination.  No deficits were noted.  The cerebellar exam found no nystagmus, ataxia or dysmetria.  The Veteran had normal base, stance, arm swing and turning in her gait.  She had normal toe, heel and tandem walk.  The examiner indicated that there was no clinically identifiable baseline neurologic disability.  She was negative for any residual neurological deficits at that time, providing more evidence against this claim.

The Veteran was seen in November and December 2005 for bilateral lower extremity numbness.  She was first seen on November 22, with 5-6 days bilateral lower extremity numbness.  She left against medical advice on that same day.  She returned on November 27 with no improvement.  She was admitted at that time for a five day IV medication course.  The Veteran had a T7 sensory level (10-20% to pinprick).  A spinal MRI found changes consistent with acute demyelinating plaques between T6-8.  A brain MRI found a new acute demyelinating plaque in the left frontal region.  The Veteran was clinically unchanged through most of her admission.  She had lower extremity sensation improved to about 50% on her last day.  Having completed the IV steroid course, she was discharged home.  

The Veteran reported to the Emergency Room a week later complaining of cramps in her knees.  She was seen for a follow-up on December 22.  She had no symptoms at that time, but had some diminished sensation to light touch and pinprick in the lower extremities, left greater than right, and some abnormal sensation in her left lower back.  The Veteran was scheduled for monthly steroid injections.  

The Veteran was seen in July 2006 for increasing numbness, pain and intermittent sharp tingles in her legs and hands.  There were no focal deficits on examination.  

The Veteran's VA treatment records show that the Veteran developed a patch of pruritis and itching on her abdomen during the November 2005 exacerbation of MS.  The Veteran was seen in August 2006 for a rash of her face, arms and neck.  The Veteran had no skin lesions.  She was noted to have a history of sunscreen allergy and cold urticaria.  The pruritis was considered secondary to MS.  The remaining symptoms were not.  

The Veteran was admitted for treatment in March 2008.  The Veteran had not been on any medication prior to that time.  The Veteran reported that she had been feeling very bad and strange in the past week.  She reported developing a fine tremor in her left hand and arm, more pronounced when she reached for something or used her left hand.  She also reported a sensation of numbness and tingling of her left arm and leg, constant for several days.  The Veteran's neurological examination was mostly intact, with only decreased sensation to cold in the left arm and leg compared to the right.  

The Veteran was seen for another VA neurological examination on October 20, 2008.  The examiner indicated that the Veteran had presented with transient neurological symptoms over the previous several years.  The Veteran had typically one MS exacerbation per year.  The Veteran had just been treated for left eye pain and blurred vision.  The Veteran reported severe fatigue that becomes overwhelming with increased physical activity.  She reported subjective weakness in the left upper and lower extremities, intermittent tremor in the left arm with repetitive motor tasks and dragging of the left leg with prolonged walking.  She reported generalized cramping.  She reported occasional vertigo with excessive physical activity.  She claimed borderline imbalance and was cautious with walking.  She was able to ambulate unassisted and had no history of falls.  The Veteran reported urinary frequency and urgency and occasional stress incontinence.  The Veteran denied difficulty with speech or swallowing.  The Veteran reported difficulty with attention, concentration, and short term memory.  She stated that she has to use adaptive strategies to function and relied on the help of her oldest children to manage every day activities.  She had just taken a job as a detention officer two months before.  She reported that she was barely managing at home and at work.  

On neurological exam, the Veteran was awake, alert and oriented times ten.  The Veteran scored 28/30 on cognitive testing, missing two points in recall.  Speech was normal, content appropriate and affect flat.  Cranial nerve testing revealed mild left central weakness of the seventh nerve, otherwise the testing was normal.  The motor exam showed slightly increased tone in the left upper extremity.  Bulk was normal and symmetric.  Strength was 5/5 in the right upper and lower extremities and 5-/5 in the left upper and lower extremities.  Deep tendon reflexes were 2 on the right and 2+ on the left.  The sensory exam was negative for any clear evidence of hemisensory loss or alteration.  There was no cortical sensory loss.  The cerebellar exam showed no nystagmus.  She had normal finger to nose in upper dominating movements on the right but was slow on the left.  Gait was wide based.  She declined toe heel walk due to fear of losing balance.  She had moderate difficulty with tandem walk.  Romberg sign was suggestive of posture and stability.  

The Veteran described left side weakness and tingling at a May 2010 VA examination.  The Veteran indicated that she had left sided hemibody and face tingling that irritated and distracted her.  She reported being unable to use her left hand for fine movements such as tying knots or braids.  She reported developing a left hand tremor with fatigue from holding things.  The Veteran reported difficulty with memory and word finding, but she did not display any such trouble during the examination.  On physical examination there was no objective sensory loss of the face or left side of the body, providing evidence against this claim.  

The evidence demonstrates that the Veteran had first right, then left hemiparesis with effects on the left upper and lower extremities.  These are to be rated as impairment of the peripheral nerves, in degrees of mild, moderate, moderately severe, severe and complete.  See 38 C.F.R. § 4.124a, DC 8018.  With respect to diseases of the peripheral nerves, the term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8530 (2011).  

The Board finds that the initial right side hemiparesis is not a manifestation of peripheral nervous impairment rising to a "mild" level.  The Veteran's complaints of right side hemiparesis occurred within an extremely short window, in June, July and August 2003, with complete resolution of neurological complaints, as recorded at the April 2004 VA examination.  Moreover, the June 2003 examinations revealed only mild subjective numbness, meaning no objective findings were present.  The Veteran's later reports of tingling are also subjective.  The Board notes that these manifestation are wholly sensory in nature and cannot be assigned a rating greater than moderate.  

In light of the complete preservation of neurological functioning, the Board finds that these complaints do not rise to a level of even mild incomplete paralysis.  The Board concludes that a separate compensable rating for right side hemiparesis is not warranted.  

The Veteran's left side hemiparesis, left upper extremity tremor, weakness and fatiguability are analogous to impairment of the lower radicular group, manifesting as lost use of the fingers and wrist.  Id., DC 8512.  The first objective findings associated with the left side complaints are included in March 20, 2008, with findings of slight sensory impairment.  The October 2008 VA examination report confirms very slight (5-/5) motor strength impairment.  The Board finds that the Veteran's left arm complaints are analogous to mild incomplete paralysis of the lower radicular group, as of March 20, 2008.  The Board finds that the extremely minimal level of impairment shown does not rise to a level which may be considered moderate.  The Board concludes that the criteria for a mild disability rating, but no more, under DC 8512 is met as of March 20, 2008, but no earlier.

The Veteran's lower extremities have been effected by complaints of bilateral numbness tingling and weakness.  The Veteran complained of numbness in December 2005, though no objective findings were located during examination.  The Veteran complained of generalized sharp tingles in July 2006, though these were not evaluated.  The Veteran complained of numbness in her left leg in March 2008.  She had decreased sensation to cold in the left leg, with no other objective findings of impairment.  

The Veteran was seen for another VA neurological examination on October 20, 2008.  The examiner indicated that the Veteran had presented with transient neurological symptoms over the previous several years.  She reported subjective weakness in the left upper and lower extremities, intermittent tremor in the left arm with repetitive motor tasks and dragging of the left leg with prolonged walking.  She reported generalized cramping.  She reported occasional vertigo with excessive physical activity.  She claimed borderline imbalance and was cautious with walking.  She was able to ambulate unassisted and had no history of falls.  The Veteran reported urinary frequency and urgency and occasional stress incontinence.  The Veteran denied difficulty with speech or swallowing.  The Veteran reported difficulty with attention, concentration, and short term memory.  The motor exam showed slightly increased tone in the left upper extremity.  Bulk was normal and symmetric.  Strength was 5/5 in the right upper and lower extremities and 5-/5 in the left upper and lower extremities.  Deep tendon reflexes were 2 on the right and 2+ on the left.  The sensory exam was negative for any clear evidence of hemisensory loss or alteration.  There was no cortical sensory loss.  The cerebellar exam showed no nystagmus.  Gait was wide based.  She declined toe heel walk due to fear of losing balance.  She had moderate difficulty with tandem walk.  Romberg sign was suggestive of posture and stability.  

The Veteran complained of sharp shooting pains in her left lower extremity in December 2008.  The Veteran was admitted for an MS exacerbation in January 2009.  The Veteran had good response to steroids.  The Veteran had very mild weakness in the iliopsoas on the left, with pronator drift on the left.  Reflexes were symmetrical and fine motor control was fairly good bilaterally.  Muscle tone was normal.  The Veteran complained of numbness on the left, but did well with localization and double simultaneous stimulation.  At a February 2009 follow up, the Veteran's exacerbation had resolved.  Neurological findings were normal.  

The May 2010 VA examination report indicates that the Veteran repeated her complaints of left side tingling.  The Veteran had 5/5 strength in the lower extremities with normal bulk and tone except for 5- of the left knee flexors and 4+ of the left EHL.  No atrophy, fasciculations or spasticity noted.  There was no cramping of muscles, soreness to palpation, myotonia or impaired relaxation.  The reflexes were normal 2/4.  There was no clonus or reflex spread.  There was modest Babinski response on the left to Bing and Oppenheim maneuvers.  The Veteran's sensation was intact in the lower extremities.  The Veteran's coordination was slow, but intact.  The examiner indicated that the Veteran had very mild balance dysfunction with minimal left sided weakness.  

The Board finds that the Veteran has no more than mild impairment of the left lower extremity.  The objective findings of balance and strength impairment begin in October 20, 2008, with confirmation in the May 2010 VA examination.  The level of impairment found was "very mild" and "minimal" in the words of the examiners, providing objective evidence against this claim.  The Veteran's primary complaints of altered sensation were not confirmed by objective testing, and simply are not found, at this time.  The muscle weakness was in the iliopsoas, knee flexors and extensor hallucis longus, which effects the ankle joint.  

The Board finds that, because the impairment effects different nerves at different times, but is nearly constant as of October 20, 2008, the assignment of a single rating under DC 8520, which has the highest ratings under peripheral nerves of the lower extremity is warranted.  The impairment does not, however, rise to a level greater than mild.  As such, a rating of 10 percent is warranted from October 20, 2008, which address the Veteran's subjective complaints, but also takes into consideration the objective medical results which, overall, provide highly probative evidence against the Veteran's claims.  

The Veteran has complained of problems with her eyes as well.  The Veteran's VA treatment records show repeated but infrequent treatment for optic neuritis.  The optic nerve is the second cranial nerve.  Dorland's Illustrated Medical Dictionary 1263 (30th ed. 2003).  Lesions of the peripheral portions of the first, second, third, fourth, sixth and eighth cranial are to be rated under the criteria of Organs of Special Sense.  38 C.F.R. § 4.124a, Diseases of the Cranial Nerves, headnote.  While the Veteran has these complaints, she has not undergone appropriate VA examination.  

The Board remanded for this purposes in December 2010.  The Veteran failed to report for the examination in January 2011.  The Veteran has not provided good cause for her failure to report.  Therefore, the Board must rate her disability with the evidence of record (a third Board remand is simply not warranted).  See 38 C.F.R. § 3.655.  

Disabilities of the eye are rated in a variety of ways depending on the type of impairment.  See 38 C.F.R. § 4.79 (2011).  Under Diagnostic Code 6026, optic neuropathy is to be the rated based on visual impairment.  The record does not reflect that visual acuity or field perimeter charts were completed during the Veteran's active phase of MS.  The ratings criteria for visual acuity or visual field impairment cannot be applied.  Thus, the Board concludes that a rating under DC 6026 for optic neuropathy cannot be granted.  

The Veteran has also complained of fatigue, headaches, memory impairment, muscle and joint aches.  A May 2010 VA examination report states that the Veteran's fatigue is related to her MS and her VA treatment records show a diagnosis of chronic fatigue syndrome (CFS).  CFS is rated under Diagnostic Code 6354.  See 38 C.F.R. § 4.88b (2011).  The Diagnostic Code states that CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms. 

A 10 percent rating is assigned for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication. 

A 20 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year. 

A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. 

A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. 

A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. 

A Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, DC 6354.

The Veteran's April 2004 VA examination indicates that her fatigue was narcolepsy and not MS related, providing highly probative evidence against this case.  At the same time, the examiner indicated that while the Veteran had narcolepsy, she remained fully functional in completing her activities of daily living and that she was gainfully employed, providing more evidence against this claim. 

The Veteran presented with complaints of debilitating fatigue in April 2007.  The Veteran reported that whenever she stops activity whether in class or sitting down at home she is overcome with fatigue.  She reported that this was affecting her ability to function.  She denied any new weakness, numbness or visual complaints.  The Veteran reported that she had stopped taking most of her medications.  The Veteran's neurological examination was normal.  The Veteran was to begin a trial of Amantadine.  An October 2007 neurology note indicated that the Veteran had stopped the Amantadine because it was ineffective.  

The Veteran also reported that she had begun taking classes at the Fire Academy and that these had "worked wonders" for her fatigue and depression.  The Veteran had no new complaints.  

The October 20, 2008 VA examination report shows that the Veteran reported severe fatigue that becomes overwhelming with increased physical activity.  She reported subjective weakness in the left upper and lower extremities, intermittent tremor in the left arm with repetitive motor tasks and dragging of the left leg with prolonged walking.  These complaints have been separately addressed above.  She reported generalized cramping.  She reported occasional vertigo with excessive physical activity.  She claimed borderline imbalance and was cautious with walking.  She was able to ambulate unassisted and had no history of falls.  The Veteran reported difficulty with attention, concentration, and short term memory.  She stated that she has to use adaptive strategies to function and relied on the help of her oldest children to manage every day activities.  She had just taken a job as a detention officer two months before.  She reported that she was barely managing at home and at work.  There was no cortical sensory loss.  The cerebellar exam showed no nystagmus.  She had normal finger to nose in upper dominating movements on the right but was slow on the left.  Gait was wide based.  She declined toe heel walk due to fear of losing balance.  She had moderate difficulty with tandem walk.  Romberg sign was suggestive of posture and stability.  

The May 2010 VA examination report includes an exhaustive review of the Veteran's fatigue, muscle cramping, cognitive complaints and headaches.  The examiner indicated that 50% of the Veteran's activities of daily life are affected to some extent by her fatigue.  The Board notes that the examiner was not asked to state whether the Veteran's fatigue restricted her routine daily activities, thus, the examination results are not directly responsive to the ratings criteria, but due assist, to some degree, the Board's evaluation of this case as a whole.  

Because the Veteran has already failed to report for VA examination in connection with this case, the Board will proceed based on the unfirm footing of incomplete findings.  See 38 C.F.R. § 3.655.  The Veteran's other VA examinations in April 2004 and October 2008, which also do not address the fatigue ratings criteria, indicate that the Veteran has "significant" or "debilitating" fatigue.  The April 2004 VA examination report indicates the presence of fatigue, but states that the Veteran was fully functional in her daily activities at home and work.  

Resolving doubt in favor of the Veteran, the Board finds that the fatigue results in restriction of her daily activities by 50% as of October 20, 2008.  The evidence prior to October 20, 2008, show that the Veteran was fully functional prior to that time despite complaints of fatigue.  The criteria for a rating of 40 percent, and no more, for CFS are met as of October 20, 2008.  

The May 2010 VA examination report indicates that the Veteran is hospitalized with MS complaints 1-3 times per year.  The Veteran's VA treatment records show a typical admission in January 2009.  The Veteran was admitted on January 9 to 13 for a MS exacerbation, during which she received IV steroid therapy.  The Veteran was readmitted on January 21 to 22 for progressive weakness, numbness and tingling of the left side of the face, and left upper and lower extremities.  These admissions are for less than a week at a time.  Thus, in January 2009, the Veteran had one week total hospitalization.  Thus, even in those years when she has three hospitalizations, the total time does not exceed four weeks.  A rating in excess of 40 percent is not warranted for CFS.

The Veteran also has complained of dizziness.  Dizziness is rated under peripheral vestibular disorders.  See 38 C.F.R. § 4.87, DC 6204.  Objective findings are required before the assignment of a compensable rating under DC 6204.  Id., at Note.  There are, however, no objective findings of dizziness, merely her complaints.  The Board concludes that the criteria for a rating under DC 6204 are not met.  

The Board has also reviewed the lay statements from the Veteran and her husband.  These statements endorse many of the same complaints as have been rated above.  Although the Veteran and her husband complained of her excessive fatigue, the Board must also take the Veteran's adaptive strategies into account.  Successful adaptive strategies mean that the level of functional impairment is mitigated.  The Board has assigned ratings at those times when the evidence begins to show objective findings related to her complaints and when functional limitation appears.  The facts of her refusal of treatment, continued employment, enrollment in the Fire Academy and managing a household of five children for as long as she did tends to weigh against her complaints of severe impairment.  The Board's newly assigned ratings reflect the increasing symptomatology of which she complains.  

In sum, the Board finds that the Veteran's MS has not resulted in manifestations of optic neuropathy or dizziness sufficient to warrant separate compensable ratings, but has manifested with left lower radicular mild incomplete paralysis, left sciatic nerve mild incomplete paralysis and CFS which is nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level.  The Board has assigned ratings in accordance with when the evidence first establishes the presence of the symptoms.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's MS is not inadequate.  The Veteran's description of her MS symptoms has been addressed in each of the areas reported above.  The Veteran's primary complaint, that of severe fatigue, has also been assigned a separate compensable evaluation.  Although MS is an extremely complex disability with a wide variety of complaints, the ratings schedule addresses those complaints by general use of the ratings for affected body systems.  Indeed, the scope of the above discussion indicates that the ratings schedule is robust to the demands of assigning a disability rating for MS.  The Veteran does not argue that the ratings schedule is inadequate to the task of assigning an appropriate level of disability compensation; she merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

The Veteran argues that her MS renders her unemployable.  The Board notes that the Veteran is also separately service-connected for gastritis and in receipt of a 10 percent disability rating for that condition.  The Veteran has limited her TDIU claim to consideration of the MS alone, which is an alternative theory of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The Board addresses whether her MS alone renders the Veteran unemployable.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

The Veteran's schedular ratings are staged; thus, the Board must set forth when the Veteran's ratings satisfied the schedular criteria.  

Prior to February 22, 2006, the Veteran was solely service-connected for MS with a 30 percent rating.  As of February 22, 2006 and until March 20, 2008, the Veteran was also service-connected for depression secondary to MS.  The combined rating for these disabilities is 50 percent.  Thus, she does not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The appellant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

The objective evidence as to the severity of the Veteran's service-connected conditions does not show that the conditions would prevent her from being employed.  In this case, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities alone make her unemployable.  The Board notes that, prior to March 20, 2008, the Veteran's MS was sufficiently asymptomatic that she refused treatment on numerous occasions, worked a fulltime job, managed a household of five children and enrolled at the Fire Academy.  The Veteran's employment was at a county jail and does not appear to have been in a "marginal" setting.  Her hospitalizations for MS amounted to less than one week out of a year.  The Veteran's employability does not appear to be significantly impaired prior to this time.  While there were effects of MS on her life, the Board finds that the high level of social and occupational functioning demonstrate that the Veteran was not unemployable prior to March 20, 2008.  The Board concludes that referral for extraschedular consideration is not warranted for TDIU prior to March 20, 2008.  

The only medical evidence of record shows that her service-connected conditions are not of such severity as to preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on the Veteran's service-connected MS.  

As of March 20, 2008, the Veteran's combined disability rating for MS and its effects are 60 percent or greater.  The Board notes that disabilities resulting from a single etiological source are to be considered a single entity for the purposes of calculating the single 60 percent disability for schedular TDIU purposes.  Thus, the schedular criteria are met as of March 20, 2008.  38 C.F.R. § 4.16(a).  

However, the evidence must still show that she is unable to pursue a substantially gainful occupation due to her service-connected disabilities.  The issue, therefore, is whether the Veteran's service-connected disabilities alone prevent her from engaging in substantially gainful employment.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

On and after March 20, 2008, the Veteran remained employed until the May 2010 VA examination, when she indicated that she had lost her job as a jailor for excessive calling in sick.  The Veteran's primary complaint regarding her MS at this time was fatigue.  She also reported that she had lost previous jobs for the same reason.  The Board notes that the Veteran was not provided an accounting of how frequently she was calling in sick and whether her duties as a jailor were so physically demanding as to trigger additional fatigue that a less physical job would not have done.  The Veteran also has memory and concentration complaints.  

The Veteran's account is that her calling in sick, not her mental faculties, is what resulted in her termination.  The Board cannot find that the Veteran lacks the mental capacity required by employment.  The record is simply too sparse to determine whether a less physically stressful job would have been appropriate for the Veteran.  The Board finds that the Veteran was able to secure and follow a substantially gainful occupation on and after March 20, 2008.  The objective medical evidence provides significant evidence against this claim, in some cases provide evidence against the Board's findings.  In this regard, it is important for the Veteran to understand that without problems associated with her condition there would be no basis for a compensable evaluation, let alone the allowances the Board has provided.  The fact that she is having problems only supports the current findings of the Board, not a finding of TDIU.   

Where a schedular TDIU is not warranted, the Board is to consider whether an extraschedular TDIU is warranted.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.  The Veteran's vocational history shows that she has been able to hold down jobs in the past.  At most, the increased symptoms may have rendered her work as a jailor inappropriate.  The evidence does not establish that she is "unemployable".  Her mental faculties remain largely intact.  Her mobility is not so impaired as to prevent her from navigating at VA examinations or during ordinary treatment.  The Board has assigned compensable ratings for very mild impairment of the left arm and left leg.  The Board finds that the Veteran's disability picture has been anticipated by the schedular ratings above.  

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, at this time, the preponderance of the evidence is against the Veteran's claim that she is precluded from securing substantially gainful employment solely by reason of her service-connected disorders or that she is incapable of performing the mental and physical acts required by employment due solely to her service-connected disorders, even when her disability is assessed in the context of subjective factors such as her occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board has considered staged ratings as discussed above, instead assigning additional separate compensable ratings for MS symptoms effective the date of service connection.  The Board concludes that the criteria for ratings in excess of those assigned have not been met at any time during the period on appeal.  As such, additional staged ratings are not warranted.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim beyond those additional separate compensable ratings assigned above.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased initial rating for MS.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service connection.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claim, a letter dated in [month/year] fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

This notice did not include the TDIU elements.  The Veteran demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO and communications to the Board.  The Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination in 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

The 2010 VA examination report was deficient in failing to evaluate optic complaints related to the MS.  The Board also notes that the RO scheduled follow-up examination for the initial ratings claim in 2011, but the Veteran failed to report for them.  She has provided no cause for her failure to report.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent upon an Veteran to submit to VA examinations when applying for a VA benefit, especially in instances, such as in this case, where the examination is essential to assessing the current severity of her service- connected disability.  38 C.F.R. §§ 3.326, 3.655 (2011).  Additional examination is not warranted.  See 38 C.F.R. § 3.655.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in November 2009 and December 2010.  The November 2009 remand required that the claims file be returned to the examiner for clarification of the October 2008 VA examination report and to provide the Veteran with another VA examination in connection with her claim.  The Veteran was provided with a May 2010 VA examination.  The Board determined that this report was inadequate as the Veteran's optic neuropathy had not been evaluated.  The Board remanded for additional VA examination in December 2010.  The Veteran then failed to report without cause for an additional VA examination.  When this occurs, an initial ratings claim is to be rated on the merits without further development.  See 38 C.F.R. § 3.655.  Despite the inadequacy of the record, the Board must proceed.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to an initial rating in excess of 30 percent for MS is denied.

Entitlement to an initial rating of 20 percent, but no higher, for mild incomplete paralysis of the left lower radicular group effective March 20, 2008, is granted.

Entitlement to an initial rating of 40 percent, but no higher, for CFS, effective October 20, 2008, is granted.

Entitlement to an initial rating of 20 percent, but no higher, for mild incomplete paralysis of the left sciatic nerve effective October 20, 2008, is granted.

Entitlement to TDIU as a result of MS is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


